        Case 5:20-cv-00380-TES Document 1 Filed 09/26/20 Page 1 of 16




               IN THE UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF GEORGIA
                          MACON DIVISION


YVETTE BRANCH,                   )
                                 )
       Plaintiff,                )
                                 ) Civil Action File No.
                                 ) ________________________
vs.                              )
                                 )
NAVICENT HEALTH, INC. and SIMEON )
 SESSLEY, CLINT JONES, in their  )
individual capacity,             )
                                 ) JURY TRIAL DEMANDED
       Defendants.               )
                                 )

                                 COMPLAINT

      Plaintiff Yvette Branch (“Plaintiff” or “Ms. Branch”) hereby asserts her

Complaint against the above-captioned Defendant Navicent Health, Inc.,

(hereinafter “employer” or “Defendant Navicent” or “Company”), Defendant

Simeon Sessley (hereinafter “Defendant Sessley”), and Defendant Clint Jones

(hereinafter “Defendant Jones”) and shows the Court as follows:
        Case 5:20-cv-00380-TES Document 1 Filed 09/26/20 Page 2 of 16




                               NATURE OF ACTION

                                          1.

      This cause of action arises under the provisions of the Family Medical Leave

Act of 1993 (hereinafter “FMLA”) and the Americans with Disabilities Act of 1990,

as amended (“ADAAA”).

                          JURISDICTION AND VENUE

                                          2.

      This Court has jurisdiction over this case pursuant to 28 U.S.C. § 1331 (federal

question), 28 U.S.C. (civil rights), 28 U.S.C. §§ 2201 and 2202 (declaratory

judgment), and 42 U.S.C. § 12117(a) and 42 U.S.C. §2000e-5(f)(3)(ADA).

                                          3.

      Venue is proper in this district and division pursuant to 28 U.S.C. § 1391

because Defendant Navicent resides and maintains a place of business in the Middle

District of Georgia, Macon Division, and the unlawful conduct complained of herein

occurred in this district and division.

                                      PARTIES

                                          4.

      Plaintiff Yvette Branch is an adult citizen and is entitled to bring actions of

this nature and type. Plaintiff was a resident of the State of Georgia at all times


                                           2
         Case 5:20-cv-00380-TES Document 1 Filed 09/26/20 Page 3 of 16




material to Plaintiff’s employment relationship with Defendant Navicent. Plaintiff

is subject to this Court’s jurisdiction.

                                           5.

      At all relevant times to this action, Plaintiff was an “employee” of Defendant

within the meaning of the ADAAA and the FMLA.

                                           6.

      At all relevant times, Plaintiff was the caregiver of an individual with a

disability within the meaning of the ADAAA, 42 U.S. C. §12102(1)(A), (B), and

(C). Specifically, Ms. Branch is a caregiver and person associated with an individual

with a disability as defined under the ADAAA because she cared for and was

associated with an individual with a disability who suffered from a mental or

physical impairment that substantially limited one or more major life activities, had

a record of such impairment, and because Defendants regarded her as being

associated with an individual who had such an impairment.

                                           7.

      Defendant Navicent employed Plaintiff.

                                           8.

      Defendant Navicent is a non-profit corporation with over 500 employees, that

is registered to and does transact business in the State of Georgia.


                                            3
        Case 5:20-cv-00380-TES Document 1 Filed 09/26/20 Page 4 of 16




                                          9.

      Defendant Navicent is an employer within the meaning of the ADA.

                                          10.

      Defendant Navicent is a covered employer under the FMLA.

                                          11.

      Defendant Navicent is subject to this Court’s jurisdiction and may be properly

served with process by delivering a copy of the Summons and Complaint upon its

registered agent Kenneth B. Banks, 770 Hemlock, Suite A, Macon, GA 31201. At

all relevant times, Defendant Navicent was the employer of Plaintiff, as defined by

the ADA and FMLA.

                                          12.

      Defendant Simeon was at all times relevant to this action, a resident of the

State of Georgia and is subject to the jurisdiction of this Court. At all times relevant

to this action, Defendant Simeon was Plaintiff’s direct supervisor who had authority

to terminate Plaintiff’s employment.

                                          13.

      Defendant Simeon may be served with Summons and Process through

Defendant Navicent’s registered agent, Kenneth B. Banks, 770 Hemlock, Suite A,

Macon, GA 31201.


                                           4
          Case 5:20-cv-00380-TES Document 1 Filed 09/26/20 Page 5 of 16




              EXHAUSTION OF ADMINISTRATIVE REMEDIES

                                         14.

      Ms. Branch has exhausted all administrative prerequisites prior to filing this

action.

                                         15.

      Ms. Branch timely filed a Charge of Discrimination with the U.S. Equal

Employment Opportunity Commission (“EEOC”), raising her claims for violation

of the ADAAA. The EEOC completed its investigation and issued a Notice of Right

to Sue. Ms. Branch brings this action within ninety (90) days of receipt of her Notice

of Right to Sue.

                              STATEMENT FACTS

                                         16.

      Defendant is a healthcare provider that offers hospital based and clinical

healthcare services.

                                         17.

   On May 30, 2017, Defendant Navicent hired Ms. Branch as a Master Black Belt.

                                         18.

   Ms. Branch was well respected by her peers and her performance was exemplary.




                                          5
        Case 5:20-cv-00380-TES Document 1 Filed 09/26/20 Page 6 of 16




                                        19.

      In 2017, Ms. Branch shared with her supervisor, Defendant Simeon Sessley,

   that her father suffered from Alzheimer’s Disease and Dementia.

                                        20.

   On June 29, 2018, Ms. Branch informed Mr. Sessley of her need to take

intermittent FMLA leave as related to her father’s care.

                                        21.

   Ms. Branch later contacted Navicent’s third party vendor, Hartford, to submit her

request for FMLA leave on August 13, 2018.

                                        22.

   Hartford notified Ms. Branch that she was eligible for FMLA leave as the

requirements had been met.

                                        23.

   Hartford notified Defendant Navicent of Ms. Branch’s request for intermittent

FMLA leave on September 13, 2018.

                                        24.

   On September 13, 2018, Ms. Branch submitted her request for FMLA leave to

Hartford along with the additional medical information that was requested.




                                         6
        Case 5:20-cv-00380-TES Document 1 Filed 09/26/20 Page 7 of 16




                                        25.

   On September 14, 2018, the doctor responsible for the care of Ms. Branch’s father

submitted the completed form to Defendant Navicent.

                                        26.

   On September 20, 2018, Navicent approved Ms. Branch’s request for intermittent

FMLA leave.

                                        27.

   Following the approval of her request for FMLA leave, Ms. Branch received a

Leave of Absence Determination confirming she was approved to use intermittent

FMLA leave from September 14, 2018 through September 13, 2019.

                                        28.

   On September 25, 2018, Defendant Navicent posted a vacancy for a Black Belt

position.

                                        29.

   The description of the Black Belt position Defendant Navicent posted on

September 25, 2018 was substantially equivalent, if not the exact same, as the job

duties Ms. Branch performed as a Master Black Belt.




                                         7
           Case 5:20-cv-00380-TES Document 1 Filed 09/26/20 Page 8 of 16




                                        30.

   On September 26, 2018, Ms. Branch was called into a meeting with her

immediate supervisor, Defendant Sessley, and Defendant Jones, who served as

Human Resources Specialist.

                                        31.

   During the meeting on September 26, 2018, Defendant Sessley and Defendant

Jones informed Ms. Branch that the Company was ending her employment because

her position was being eliminated.

                                        32.

      Defendant Sessley told Ms. Branch that her termination was not in any way

performance based.

                                        33.

      After informing Ms. Branch that her termination was not performance related,

Defendant Navicent later represented to the U.S. Equal Employment Opportunity

Commission (“EEOC”) that Ms. Branch was terminated for performance related

reasons.




                                        8
        Case 5:20-cv-00380-TES Document 1 Filed 09/26/20 Page 9 of 16




                                       34.

      Defendant Navicent never informed Ms. Branch, in writing or otherwise, of

any performance deficiencies or areas of improvement at any point during the

course of her employment.

                                       35.

      Defendant Navicent never informed Ms. Branch, in writing or otherwise, of

any performance deficiencies or areas of improvement at any point during the

termination meeting on September 26, 2018.

                                       36.

      Ms. Branch’s position was the only position that Defendant Navicent

allegedly eliminated.

                                       37.

      Defendant Navicent did not offer an alternative position to Ms. Branch that

would have allowed her to maintain her employment with the Company.

                                       38.

      At all relevant times, Defendant Sessely was aware that Ms. Branch’s father

suffered from a health issue.




                                        9
       Case 5:20-cv-00380-TES Document 1 Filed 09/26/20 Page 10 of 16




                                        39.

      At all relevant times, Defendant Sessely was aware of Ms. Branch’s request

for intermittent FMLA leave to assist with her father’s care on an as needed basis.

                                        40.

      At all relevant times, Defendant Sessely was aware Ms. Branch applied for

and was approved FMLA leave.

                                        41.

      At all relevant times, Defendant Jones was aware that Ms. Branch’s father

suffered from a health issue.

                                        42.

   At all relevant times, Defendant Jones was aware of Plaintiff’s request for

intermittent FMLA leave to assist with her father’s care on an as needed basis.

                                        43.

   At all relevant times, Defendant Sessely was aware Ms. Branch applied for and

was approved FMLA leave.

                                        44.

   Defendant’s actions in terminating Ms. Branch’s employment demonstrate

violations of the FMLA’s interference and retaliation provisions.




                                         10
        Case 5:20-cv-00380-TES Document 1 Filed 09/26/20 Page 11 of 16




                              CLAIMS FOR RELIEF

  COUNT ONE: ASSOCIATIONAL DISABILITY DISCRIMINATION IN

                          VIOLATION OF THE ADAAA

                           (Against Defendant Navicent)

       The allegations in the preceding paragraphs are incorporated by reference as

if set forth herein.

                                          45.

       At all times relevant to this action, Plaintiff was a caregiver who was

associated with a person with a disability as defined under the ADAAA.

                                          46.

       At all times relevant to this action, the relationship between Plaintiff and

Defendants was a relationship of “employee” to “employer” within the meaning of

the ADAAA such that a cause of action exists where discrimination on the basis of

caregiver status or associational discrimination is alleged to have occurred.

                                          47.

       As a proximate and direct result of Defendant Navicent’s conduct, Plaintiff

has suffered and will continue to suffer damages including but not limited to,

emotional distress, inconveniences, loss of income and benefits, humiliation, and

other indignities, for which she is entitled to recover.


                                          11
        Case 5:20-cv-00380-TES Document 1 Filed 09/26/20 Page 12 of 16




                       COUNT TWO: FMLA INTERFERENCE

                             (Against All Defendants)

       The allegations in the preceding paragraphs are incorporated by reference as

if set forth herein.

                                          48.

       At all times relevant, Defendant Navicent has employed 50 or more

employees for each working day in each of twenty or more calendar weeks in the

current or preceding calendar year.

                                          49.

       Defendant is a covered employer and is subject to the provisions of the

Family and Medical Leave Act of 1993.

                                          50.

       After Plaintiff was approved FMLA leave, Defendants interfered with

Plaintiff’s leave by terminating her employment prior to the conclusion of her

approved FMLA leave period.

                                          51.

   The Secretary of Labor has not filed suit on Plaintiff’s behalf.

                                          52.

   Plaintiff has met all jurisdictional prerequisites to filing suit against Defendants.


                                          12
        Case 5:20-cv-00380-TES Document 1 Filed 09/26/20 Page 13 of 16




                       COUNT THREE: FMLA RETALIATION

                               (Against All Defendants)

       The allegations in the preceding paragraphs are incorporated by reference as

if set forth herein.

                                          53.

       Plaintiff engaged in protected activity when she requested FMLA leave.

                                          54.

       During the course of Plaintiff’s approved FMLA leave, Defendant retaliated

against Plaintiff for exercising her right to take FMLA leave, by terminating

Plaintiff’s employment prior to the conclusion of her approved FMLA leave period.

                                          55.

       In   terminating   Plaintiff’s   employment,     Defendant     knowingly   and

intentionally retaliated against Plaintiff for engaging in protected activity.

                                          56.

       The reasons given by Defendants for the adverse employment actions are

pretext designed to hide Defendants’ retaliatory motive.

                                          57.

       Defendants’ actions constitute unlawful retaliation in violation of the FMLA.




                                          13
        Case 5:20-cv-00380-TES Document 1 Filed 09/26/20 Page 14 of 16




                                           58.

      At the time of the acts alleged, Defendants knew or should have known that

the means utilized to punish Plaintiff for requesting and using her FMLA leave were

forbidden by law.

                                           59.

      Defendants performed the above actions willfully, wantonly, intentionally and

in reckless disregard of Plaintiff’s federally-protected rights.

                                           60.

      As a direct result of Defendants’ actions, Plaintiff suffered and continues to

suffer stress and injury, compensable in an amount to be proven at trial.



                              PRAYER FOR RELIEF

      WHEREFORE, Plaintiff respectfully prays that this Court:

   1. Grant to Plaintiff a jury trial on all issues so triable;

   2. Grant declaratory judgment that Plaintiff’s rights under the ADA and the

      FMLA have been violated;

   3. Grant Plaintiff a permanent injunction prohibiting Defendants from engaging

      in such unlawful conduct in the future;




                                           14
    Case 5:20-cv-00380-TES Document 1 Filed 09/26/20 Page 15 of 16




4. Order Defendants to compensate, reimburse, and make whole the Plaintiff for

   all the benefits she would have received had it not been for Defendants’ illegal

   actions, including but not limited to pay, benefits, insurance costs, bonuses,

   raises, training, promotions, and seniority. Plaintiff should be accorded these

   illegally withheld benefits from the date Plaintiff was discharged until the date

   Defendants tender substantially equivalent employment, with interest on the

   above withheld amounts to the date of payment;

5. Award pre-judgment interest on any award of back pay made by the jury as

   required by law;

6. Award liquidated damages in an amount to be shown at trial;

7. Award compensatory damages in an amount to be determined by a jury;

8. Award punitive damages in an amount reasonable and commensurate with the

   harm done and calculated to be sufficient to deter such conduct in the future;

9. Award Plaintiff’s attorneys’ fees and any and all other costs and expenses of

   litigation associated with this action as provided by law; and

10. Award Plaintiff such additional relief as the Court deems proper and just.




                                      15
       Case 5:20-cv-00380-TES Document 1 Filed 09/26/20 Page 16 of 16




This 26th day of September, 2020.

                                    SHELTON LAW PRACTICE, LLC

                                    By:   /s/ Cherri L. Shelton
                                          Georgia Bar No. 27693




Shelton Law Practice, LLC
1827 Powers Ferry Road SE
Building 25, Suite 100
Atlanta, GA 30339
Phone: (404) 865-3771 Facsimile: (678) 882-7499
cshelton@sheltonlawpractice.com


ATTORNEY FOR PLAINTIFF




                                     16
